Citation Nr: 0103317	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-23 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for left shoulder 
disability.  

Entitlement to service connection for cervical radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claims of 
entitlement to service connection for a left shoulder injury 
and cervical radiculopathy on the basis that the claims were 
not well grounded.  


REMAND

The service medical records show that the veteran was seen at 
a service dispensary in February 1959 with a four-month 
history of aching and a "clicking" sensation in the left 
scapula on motion.  A physical examination disclosed a 
grating sensation on motion of the scapula.  However, X-rays 
of the scapula were negative.  An orthopedic consultation 
that month resulted in a finding of a "snapping" shoulder 
syndrome.  When examined for separation in April 1960, a 
"snapping" left shoulder, of unknown cause, was noted.  It 
was said to be asymptomatic.  

A VA examination in May 1999 culminated in diagnoses of left 
shoulder pathology with irregularity of the inferior rim of 
the glenoid and decreased internal rotation of examination; 
left scapular snapping and grinding, probably secondary to 
altered scapular position, "which may well be due to the 
shoulder pathology; and bilateral C6, C7 and probably C7, C8 
radiculopathy.  

The veteran testified in May 1999 that while in basic 
training, he was among a group of recruits who were lifting a 
log over head "like push ups".  When the recruits were 
going to throw the log to the veteran's left, most of the 
weight of the log shifted on to him and he had to throw the 
log to his left.  He said that he experienced a sharp 
stabbing pain in the shoulder afterwards but did not report 
the injury.  He said he injured his cervical spine at this 
time.  He also later experienced a popping in the left 
shoulder, for which he first sought treatment about a year 
later.  He said he just lived with his problems for the 
remainder of his service.  He said that he went to a doctor 
probably in the mid-1980's for his complaints and was given 
steroids and a neck brace.  He did not recall the diagnosis.  
He reported that he had examinations on many different jobs 
following service but that "no one ever found my shoulder 
problems."  He testified that a VA doctor had told him that 
his current problems were probably caused by an old injury 
and that he had never had another injury to his shoulder.  He 
stated that he had started out as a general laborer.  He said 
that he would work until his shoulder bothered him and he 
could no longer work.  He reported that he probably had had 
50 jobs over the years because his shoulder would get to the 
point where he could not handle a job.  He said that he last 
worked in December 1996, when the pain became too great.  He 
testified that he filed for Social Security at that time but 
that "they have not been able to get a fair diagnosis of my 
problems."  

The record indicates that the veteran's service connection 
claims were denied on the basis that they were not well 
grounded.  The RO found that the record did not contain any 
evidence relating any current left shoulder condition or 
cervical radiculopathy to any injury sustained while in 
service.  In effect, the RO found that there was no nexus 
evidence to well ground the claims.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which, among other things, deleted the 
requirement that a claim be well grounded and redefined the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  On remand, the RO should ensure that all 
development and notification requirements of the Act are 
complied with.  

The record indicates that the veteran has received some 
treatment for the claimed disabilities at the VA facility in 
Greenville, South Carolina.  In addition, he apparently saw a 
doctor in the mid-1980's for his problems and applied 
unsuccessfully for Social Security disability benefits in 
December 1996.  He further claims that a VA physician has 
attributed his currently claimed disabilities to his claimed 
injury in service.  

Under the circumstances of this case, the Board finds that a 
VA orthopedic examination and opinion as to the likely 
etiology of each of the veteran's claimed disability (one 
that takes into account the entire record) is necessary for 
an equitable disposition of this veteran's appeal.

Prior to scheduling the veteran to undergo a VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent records, to specifically include VA 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  .  In view of the comprehensive 
nature of the Veterans Claims Assistance Act of 2000, the 
Board is also of the opinion that an effort should be made to 
identify the physician who treated the veteran in the mid-
1980's and to obtain any medical reports in the possession of 
the Social Security Administration (which might reveal 
relevant medical history, findings or conclusions pertinent 
to the issues on appeal).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran was treated, 
specifically including the VA facility in 
Greenville, South Carolina.  The RO 
should also request that the veteran 
specifically identify the physician he 
saw in the mid-1980's and, after 
obtaining any necessary authorization, 
obtain from that physician all medical 
reports pertaining to the veteran.  The 
RO should also attempt to obtain all 
records from the Social Security 
Administration pertinent to the veteran's 
claim for Social Security disability 
benefits filed in or about December 1996.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  The veteran 
can also submit any medical records in 
his possession.  

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any left 
shoulder disability and cervical spine 
disability found to be present.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
examining physician in connection with 
the examination.  All indicated tests and 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  

After examination of the veteran and 
review of his pertinent medical history, 
the examiner should express an opinion, 
with respect to each diagnosed 
disability,  as to whether it is at least 
as likely as not that the disability is 
in any way related to the veteran's 
active military service, to include the 
complaints and findings noted therein.  
All examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claims of entitlement to service 
connection for a left shoulder disability 
and for cervical radiculopathy in light 
of all pertinent evidence and legal 
authority.  The RO must provide full 
reasons and bases for its determinations, 
citing to all matters and concerns raised 
in this REMAND.  

6.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be afforded the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



